DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,798,848 to Islam.
Regarding claim 1, Islam discloses a tool (1) for facilitating the installation of a sealing boot (27) on a cable (15), comprising: an arcuate main body (see Fig. 2) having a tapered end (see Fig. 3), the main body having axially-disposed edges that define a gap therebetween (fingers 31), the main body defining a bore (17); and a gripping portion (19) attached to an end of the main body opposite the tapered end (9), the gripping portion extending radially outwardly from the main body (see Fig. 3).
Regarding claim 2, Islam discloses an arced segment that merges with the gripping portion to form a ring (see Figs. 2-3).
Regarding claims 3 and 4, Islam discloses the tool is formed as a monolithic component (see Figs. 2 and 7) and is formed of a thermoplastic material (see Col. 2, lines 37-40).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of U.S. Patent 3,629,792 to Dorrell.
Islam discloses the tool and a sealing boot (27/29) and the cable (15) is routed through the bore in the main body and the internal bore of the cable section of the sealing boot (see Fig. 4) except for the limitations as cited in claim 5. Dorrell teaches a sealing boot formed of an elastomeric material, the sealing boot including an annular cable section having an internal bore, and wherein the main body of the tool (40) is inserted into the internal bore of the cable section of the sealing boot (see Fig. 3) such that it stretches the cable section radially outwardly (see Col. 3, lines 36-72) for providing a highly reliable and effective wire seal that can be removed and replaced (see Col. 1, lines 31-45). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the
invention of Islam by utilizing the sealing boot as taught by Dorrell for providing a highly reliable and effective wire seal that can be removed and replaced.

Response to Arguments
Applicant's arguments filed on April 07, 2022 have been fully considered but they are not persuasive.  Applicant argued that “Islam does not disclose a tool of any sort.  Neither does Islam disclose a sealing boot” (see “Remarks” page 2, 1st paragraph).  The Examiner disagrees because Islam disclose a structure (1, i.e. a tool) for facilitating the installation of the sealing booth (27, connector) to the cable (15) and the tool (1) comprises all the structural elements as recited in the current claimed invention. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a sealing boot used to create a seal between the connector and the cable to which the connector is attached”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/June 4, 2022 		                                           Primary Examiner, Art Unit 3729